NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THE RIADA CORPORATION, a Florida   )
corporation, and ROBIN A. ADAIR,   )
                                   )
           Appellants,             )
                                   )
v.                                 )               Case No. 2D18-2513
                                   )
CRAIG CALDWELL,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Nickolas C. Ekonomides of Nickolas C.
Ekonomides, P.A., Clearwater, for
Appellants.

Nancy S. Paikoff and Stephen O. Cole of
MacFarlane Ferguson & McMullen,
Clearwater, for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.